Title: From George Washington to William Heath, 7 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 7th 1781
                        
                        You will be pleased to observe on the subject of your Letter of last Evening, that altho I am not very
                            sanguine in my expectation of the success of the Enterprize proposed, Yet I think in our present circumstances it will be
                            adviseable to encourage it. Col. Hull may therefore have permission to make the attempt in conjunction with the
                            Militia—but I would not advise the destruction of any Houses, except the temporary Huts built by the Refugees.
                        Col. Drake may be supplied with five thousand Cartridges for the use of the Militia, he to be accountable for
                            the expenditure of them.
                        By a letter from Genl Wayne I am informed that the Pennsylvania Line still continued in the same state at
                            Prince Town, and that he had received intelligence the Enemy were preparing to make a movement in to Jersey—their
                            attention being drawn that way, may possibly make the plan the more practicable.
                        I wish the Guard Boats to keep a vigilant look out, & the Officer to give you the earliest information
                            of any movement below. I am Dear Sir with very great esteem Your Most Obed. Servt
                        
                            Go: Washington
                        
                        
                            P.S. Colonel Hull & the Militia Colonels should be strongly impressed with the idea, that the
                                whole success will absolutely depend on the secrecy & rapidity of the Movement. It will also be well to give a
                                reinforcement of 100 Men from the New Hampshire Line—After their Detachment is made, if
                                another could be sent from any part of Your Command towards Pompton to cover the Stores at Ringwood & act as
                                occasion may require, it might be advantageous—These ought to be of the best Clad Men—And not less than 100—but
                                I submit it entirely to your discretion, to act as the present situation of the Garrison will justify. 
                        

                    